OPINION — AG — ** INTERSTATE COMPACT — WATER RESOURCES BOARD ** UNDER THE PROVISIONS OF 82 O.S. 482 [82-482](5) AND 74 O.S. 3 [74-3] THE OKLAHOMA WATER RESOURCES BOARD IS AUTHORIZED ON ITS OWN MOTION TO ENTER INTO INTERSTATE WATER COMPACTS FOR THE STATE OF OKLAHOMA, SUBJECT TO FINAL APPROVAL AS ET FORTH IN 82 O.S. 482 [82-482](5); AND THAT SAID SECTION CONTEMPLATES THAT SUCH INTERSTATE COMPACTS OF SAID BOARD ACTING UNDER THE DIRECTIONS OF SAID BOARD. (AUTHORITY, AGREEMENTS, FEDERAL GOVERNMENT, POWER) CITE: 82 O.S. 482 [82-482] (RICHARD M. HUFF)